DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 10-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-26 of U.S. Patent No. 10,928,554. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1 and 14 are anticipated by claims 

Application 17149792
Patent ‘554
Claim 1:  A plastic lens element comprising, in order from a central axis to an edge thereof: an optical effective portion; and a lens peripheral portion surrounding the optical effective portion and comprising: a plurality of curve-shaped strip structures, wherein each of the curve-shaped strip structures is located and extended along a radial direction of the central axis, each of the curve-shaped strip structures is curved in a concave form, the curve-shaped strip structures are prearranged in a circumferential direction of the central axis and around the optical effective portion, and the curve-shaped strip structures are not directly connected to the optical effective portion; wherein a number of the curve-shaped strip structures is greater than or equal to 105, and smaller than or equal to 380; wherein the plastic lens element is made by an injection molding method, an injection molding shrinkage rate of the plastic lens element is S, and the following condition is satisfied:  0.05% < S < 1.4%
Claims 1, 4 and 8:   A plastic lens element comprising, in order from a central axis to an edge thereof: an optical effective portion; and a lens peripheral portion surrounding the optical effective portion and comprising: a plurality of curve-shaped strip structures, wherein each of the curve-shaped strip structures is located and extended along a radial direction of the central axis, each of the curve-shaped strip structures is curved in a concave form, the curve-shaped strip structures are prearranged in a circumferential direction of the central axis and around the optical effective portion, and the curve-shaped strip structures are not directly connected to the optical effective portion;
Claim 4. wherein a number of the curve-shaped strip structures is greater than or equal to 105, and smaller than or equal to 380.
Claim 8. wherein the plastic lens element is made by an injection molding method, an injection molding shrinkage rate of the plastic lens element is S, and the following condition is satisfied:
0. 05%<S<1.4%

Claim 2: The plastic lens element of claim 1, wherein the plastic lens element comprising the curve-shaped strip structures is formed integrally.
Claim 2: The plastic lens element of claim 1, wherein the plastic lens element comprising the curve-shaped strip structures is formed integrally.
Claim 3:  The plastic lens element of claim 2, wherein a transverse cross-sectional plane of each of the curve-shaped strip structures is triangular.
Claim 3:  The plastic lens element of claim 2, wherein a transverse cross-sectional plane of each of the curve-shaped strip structures is triangular.
Claim 4:  The plastic lens element of claim 2, wherein each of the curve-shaped strip structures comprises a concave curve portion, a curvature radius of the concave curve portion is R, and the following condition is satisfied: 
0. 02 mm<R<2.0 mm
Claim 5:  The plastic lens element of 
claim 2, wherein each of the curve-
shaped strip structures comprises a 
concave curve portion, a curvature radius
 of the concave curve portion is R, and 
the following condition is satisfied:
0. 02 mm<R<2.0 mm.


Claim 5:  The plastic lens element of claim 2, wherein each of the curve-shaped strip structures comprises a concave curve portion, and the concave curve portion is a conic section.
Claim 6:  The plastic lens element of claim 2, wherein each of the curve-shaped strip structures comprises a concave curve portion, and the concave curve portion is a conic section.
Claim 6:  The plastic lens element of claim 1, wherein each of the curve-shaped strip structures comprises a concave curve portion, an angle between two tangential directions of two ends respectively of the concave curve portion is β, and the following condition is satisfied:  90 degrees<β<170 degrees
Claim 7:  The plastic lens element of claim 1, wherein each of the curve-shaped strip structures comprises a concave curve portion, an angle between two tangential directions of two ends respectively of the concave curve portion is β, and the following condition is satisfied:  90 degrees<β<170 degrees.


Claim 10:  A lens module, comprising an optical lens set, wherein the optical lens set comprises: a plurality of optical elements, wherein one of the optical elements is the plastic lens element of claim 1.
Claim 11:  A lens module, comprising an optical lens set, wherein the optical lens set comprises: a plurality of optical elements, wherein one of the optical elements is the plastic lens element of claim 1.
Claim 11:  wherein an object-side surface of the plastic lens element comprises an abutting surface for abutting with another one of the optical elements, and the curve-shaped strip structures are closer to the optical effective portion than the abutting surface to the optical effective portion.
Claim 12:   wherein an object-side surface of the plastic lens element comprises an abutting surface for abutting with another one of the optical elements, and the curve-shaped strip structures are closer to the optical effective portion than the abutting surface to the optical effective portion.
Claim 12:  wherein the curve-shaped strip structures are not in contact with the optical elements.
Claim 13:  wherein the curve-shaped strip structures are not in contact with the optical elements.
Claim 13:  An electronic device, comprising: the lens module of claim 10.
Claim 14:  An electronic device, comprising: the lens module of claim 11.
Claim 14:  A plastic annular optical element, comprising: an outer diameter surface surrounding a central axis of the plastic annular optical element; and an inner annular surface surrounding the central axis and forming a central hole, wherein the inner annular surface comprises: a plurality of curve-shaped strip structures, wherein each of the curve-shaped strip structures is located and extended along a radial direction of the central axis, each of the curve-shaped strip structures is curved in a concave form, and the curve-shaped strip structures are prearranged in a circumferential direction of the central axis and around the central hole; wherein a number of the curve-shaped strip structures is greater than or equal to 105, and smaller than or equal to 380; wherein the plastic annular optical element is made by an injection molding method, an injection molding shrinkage rate of the plastic annular optical element is S, and the following condition is satisfied:  0.05% < S < 1.4%
Claim 15:  A plastic annular optical element, comprising: an outer diameter surface surrounding a central axis of the plastic annular optical element; and an inner annular surface surrounding the central axis and forming a central hole, wherein the inner annular surface comprises: a plurality of curve-shaped strip structures, wherein each of the curve-shaped strip structures is located and extended along a radial direction of the central axis, each of the curve-shaped strip structures is curved in a concave form, and the curve-shaped strip structures are prearranged in a circumferential direction of the central axis and around the central hole;
Claim 16:  wherein a number of the curve-shaped strip structures is greater than or equal to 105, and smaller than or equal to 380.
Claim 21:  wherein the plastic annular optical element is made by an injection molding method, an injection molding shrinkage rate of the plastic annular optical element is S, and the following condition is satisfied:  0.05% < S < 1.4%.
Claim 15:  wherein a transverse cross-sectional plane of each of the curve-shaped strip structures is triangular.
Claim 17:  wherein a transverse cross-sectional plane of each of the curve-shaped strip structures is triangular.
Claim 16: wherein each of the curve-shaped strip structures comprises a concave curve portion, an angle between two tangential directions of two ends respectively of the concave curve portion is β, and the following condition is satisfied:  90 degrees < β < 170 degrees
Claim 18:  wherein each of the curve-shaped strip structures comprises a concave curve portion, an angle between two tangential directions of two ends respectively of the concave curve portion is β, and the following condition is satisfied:  90 degrees < β < 170 degrees.
Claim 17:  wherein each of the curve-shaped strip structures comprises a concave curve portion, a curvature radius of the concave curve portion is R, and the following condition is satisfied:  0. 02 mm<R<2.0 mm
Claim 19:  wherein each of the curve-shaped strip structures comprises a concave curve portion, a curvature radius of the concave curve portion is R, and the following condition is satisfied:  0. 02 mm<R<2.0 mm
Claim 18:  wherein each of the curve-shaped strip structures comprises a concave curve portion being aspheric, a conic coefficient of an equation of an aspheric surface profile of the concave curve portion is k, and the following condition is satisfied:  −10<k<10.
Claim 20:  wherein each of the curve-shaped strip structures comprises a concave curve portion being aspheric, a conic coefficient of an equation of an aspheric surface profile of the concave curve portion is k, and the following condition is satisfied:  −10<k<10.
Claim 19:  wherein the injection molding shrinkage rate of the plastic annular optical element is S, and the following condition is satisfied:  0.1%<S≤1.0%.
Claim 22:  wherein the injection molding shrinkage rate of the plastic annular optical element is S, and the following condition is satisfied:  0.1%<S≤1.0%.
Claim 20:  A lens module, comprising an optical lens set, wherein the optical lens set comprises: a plurality of optical elements, wherein one of the optical elements is the plastic annular optical element of claim 14.
Claim 23:   A lens module, comprising an optical lens set, wherein the optical lens set comprises: a plurality of optical elements, wherein one of the optical elements is the plastic annular optical element of claim 15.
Claim 21:  wherein the curve-shaped strip structures are not in contact with the optical elements.
Claim 24:  wherein the curve-shaped strip structures are not in contact with the optical elements.
Claim 22:  wherein the plastic annular optical element is a lens barrel, and the others of the optical elements are disposed in the plastic annular optical element.
Claim 25:  wherein the plastic annular optical element is a lens barrel, and the others of the optical elements are disposed in the plastic annular optical element.
Claim 23:  An electronic device, comprising: the lens module of claim 20
Claim 26:  An electronic device, comprising: the lens module of claim 23


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 7-9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 4 and 8-10 of prior U.S. Patent No. 10,928,554, herein referred to as ‘554. This is a statutory double patenting rejection.
Instant Application
Patent ‘554
Claims 1 and 7-9:  A plastic lens element comprising, in order from a central axis to an edge thereof: an optical effective portion; and a lens peripheral portion surrounding the optical effective portion and comprising: a plurality of curve-shaped strip structures, wherein each of the curve-shaped strip structures is located and extended along a radial direction of the central axis, each of the curve-shaped strip structures is curved in a concave form, the curve-shaped strip structures are prearranged in a circumferential direction of the central axis and around the optical effective portion, and the curve-shaped strip structures are not directly connected to the optical effective portion; wherein a number of the curve-shaped strip structures is greater than or equal to 105, and smaller than or equal to 380; wherein the plastic lens element is made by an injection molding method, an injection molding shrinkage rate of the plastic lens element is S, and the following condition is satisfied:  0.05% < S < 1.4%
Claim 7:  wherein each of the curve-shaped strip structures comprises at least one inverse curve structure.
Claims 1, 4 and 8:  A plastic lens element comprising, in order from a central axis to an edge thereof: an optical effective portion; and a lens peripheral portion surrounding the optical effective portion and comprising: a plurality of curve-shaped strip structures, wherein each of the curve-shaped strip structures is located and extended along a radial direction of the central axis, each of the curve-shaped strip structures is curved in a concave form, the curve-shaped strip structures are prearranged in a circumferential direction of the central axis and around the optical effective portion, and the curve-shaped strip structures are not directly connected to the optical effective portion; wherein each of the curve-shaped strip structures comprises at least one inverse curve structure.
Claim 4:  wherein a number of the curve-shaped strip structures is greater than or equal to 105, and smaller than or equal to 380.
Claim 8:  wherein the plastic lens element is made by an injection molding method, an injection molding shrinkage rate of the plastic lens element is S, and the following condition is satisfied:          0.05%<S<1.4%.
Claim 8:  wherein each of the curve-shaped strip structures further comprises a concave curve portion and at least one inflection point, the inflection point connects the concave curve portion and the inverse curve structure, a greatest depth parallel to the central axis between the inflection point and the concave curve portion is h, and the following condition is satisfied:

0.05 mm<h<0.35 mm.
Claim 9:  wherein each of the curve-shaped strip structures further comprises a concave curve portion and at least one inflection point, the inflection point connects the concave curve portion and the inverse curve structure, a greatest depth parallel to the central axis between the inflection point and the concave curve portion is h, and the following condition is satisfied:

0.05 mm<h<0.35 mm.
Claim 9:  wherein each of the curve-shaped strip structures further comprises a concave curve portion and at least one inflection point, the inflection point connects the concave curve portion and the inverse curve structure, a greatest depth parallel to the central axis between the inflection point and the concave curve portion is h, a central thickness of the plastic lens element is CT, and the following condition is satisfied:

0.05 mm<h<CT
Claim 10:  wherein each of the curve-shaped strip structures further comprises a concave curve portion and at least one inflection point, the inflection point connects the concave curve portion and the inverse curve structure, a greatest depth parallel to the central axis between the inflection point and the concave curve portion is h, a central thickness of the plastic lens element is CT, and the following condition is satisfied:

0.05 mm<h<CT



The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        24 August 2022

/BAO-LUAN Q LE/Primary Examiner, Art Unit 2882